By the Court :
The Court finds that Morgan was employed by plaintiff as an attorney to collect the money due from defendant to him, and that plaintiff restricted his employment to the bringing of a suit against defendant to recover such money.
There is no evidence nor finding of fact that Morgan was represented by the plaintiff as having any relation to him except as his “ lawyer.” As attorney at law he had no authority, actual or ostensible, to compromise the claim or receive any money thereon until after suit brought. (Code of Civil Procedure, sec. 283.)
Judgment and order reversed, and cause remanded for a new trial.